Susie Krol, as guardian of her husband, Steve Krol, filed an application with the Industrial Commission for compensation for injury that occurred some four or five years prior to being filed. It is claimed by the guardian that Mr. Krol received an injury in the mine by coming in contact with an electric wire, and which caused insanity. There was no witness to the accident, if one actually did happen. The questions raised and in issue were:
1. Did the injury occur in the course of his employment ?
2. What weight should be given to hearsay evidence in this kind of a case ?
The Industrial Commission refused compensation; a jury was waived in the Common Pleas on Appeal, and the Court found in favor of the applicant . This was affirmed by the Appeals.